PER CURIAM.
Nehe, Inc. and Master Travel Planners, Inc. appeal an adverse summary final judgment. The developer of a hotel condominium, appellee Liflans Corp., was required by the declaration of condominium to convey the building’s commercial space to the appellee condominium association at the time that the last residential hotel unit was sold. The developer had leased the space to appellant Nehe, Inc. for a term of ten years, but the last residential unit was sold prior to the expiration of the lease. We agree with the trial court that the developer could not convey a greater estate than it had. See Chapman v. Chapman, 526 So.2d 131, 134-35 (Fla. 3d DCA 1988). The leasehold thus terminated upon conveyance of the commercial units to the condominium association. Absent joinder in the lease by the association (after turnover of control to the unit owners) or other appropriate authorization in the declaration of condominium, the developer could not burden the association’s interest.
Affirmed.*

 For purposes of the present appeal we have assumed that appellant Master Travel Planners, Inc. has standing. It appears that only appellant Nehe, Inc. executed the lease.